Citation Nr: 0600880	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  99-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts (RO) .

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2001.  A transcript of 
this hearing has been associated with the claims folder.  

In January 2005 the Board rendered a decision on the 
veteran's claim.  In June 2005 the United States Court of 
Appeals for Veterans Claims ("the Court"), pursuant to a 
Joint Motion for Remand, vacated the Board's decision and 
remanded the case.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD, which has 
been linked by an examiner to the veteran's claimed in-
service stressors.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claims file contains credible supporting 
evidence of dental trauma which tends to support his 
allegation of a personal assault during active military 
service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for PTSD.  This is so because 
the Board is taking action favorable to the veteran by 
granting service connection for PTSD; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
occurred; and, a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the veteran was 
not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).  Section 4.125(a) of 38 
C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In November 1998 a VA psychiatrist submitted a letter which 
stated that the veteran was diagnosed with PTSD.  
Specifically, the treating physician's opinion indicated:

Based on my contact with [the 
veteran], and records from other 
evaluators[,] I diagnose Post 
Traumatic Stress Disorder, chronic 
and moderate; and Dysthymia.  His 
stressor was extended exposure to 
unpredictable and lethal violence by 
American servicemen to each other (he 
thus could never feel safe).  He 
witnessed at very close quarters 
murder, shootings, hangings, beating, 
and stabbings.

Similarly, a November 1999 VA examination report reflects 
Axis I diagnoses of PTSD with dysthymic disorder and anxiety 
disorder, and an Axis II diagnosis of avoidant personality 
features.  In arriving at this diagnosis, the examiner noted 
the veteran's self-reported history of high level anxiety and 
fears while stationed in Germany, violence among the soldiers 
stationed there, and witnessing stabbings, hangings, and 
beatings.  Thus, the Board's analysis must turn to the 
remaining issue of whether the veteran's reported in-service 
stressors have been verified. 

The evidence of record reveals that the veteran had active 
military service from February 1970 to March 1972.  He served 
in the Army and was stationed in Germany from May 1971 to 
February 1972.  As such, the Board finds as fact that the 
veteran did not engage in combat with the enemy.  
Accordingly, the record must contain service records or other 
credible supporting evidence which corroborate the veteran's 
testimony as to the occurrence of the claimed non-combat 
stressor.  38 C.F.R. § 3.304(f), See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
also, Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran's claim for service connection for PTSD is based 
on allegations of personal assault during service.  
Specifically, he claims that he was assaulted by being struck 
in the face during a "race riot" on base in August 1971.  

As noted above, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3).

The veteran testified before the undersigned Veterans Law 
Judge in May 2001 that the stressful events he experienced 
while on active duty in Bamberg, Germany, were the result of 
internal conflict on the base and conflict between the 
military and local civilian population.  He recounted living 
in a very violent, hostile environment rife with a very high 
level of tension, fear, and despair.  There were many 
instances of fights and violence.  On one occasion, he 
testified, he was struck by one soldier while he was trying 
to protect another soldier during a riot, sustaining injury 
to his face, including his two front teeth.  This occurred 
shortly before August 23, 1971, when he sought dental 
treatment for trauma to his teeth.  The veteran noted that he 
sought psychiatric counseling shortly afterwards for personal 
problems, including the stress and the fear that he was 
living under.  The environment of stress and fear was so 
extreme, he testified, that his friend and roommate had a 
nervous breakdown sometime after the August 1971 incident and 
had to be medevac'd home.

In an attempt to verify these stressors, in March 2000, the 
RO requested the United States Armed Services Center for Unit 
Records and Research (USASCURR) to provide supporting 
evidence of claimed stressful events.  The USASCURR's March 
2000 response indicates that the information provided was 
insufficient to verify the alleged stressors.  Following the 
submission of an additional statement from the veteran, a 
September 2000 response again indicated that the information 
provided was insufficient to verify the reported stressors.

Following yet another request for information, a complete 
copy of the veteran's military personnel records was 
submitted.  These records document the veteran's service in 
Germany from May 1971 to February 1972 with Battery A, 2nd 
Battalion, 25th Artillery.  These records, however, do not 
reflect any evidence or documentation of internal conflict on 
the base or between the military and the local civilian 
population.  

However, the veteran's service dental records contain an 
entry dated August 23, 1971 which indicated that teeth 
numbers "8 + 9 traumatized."  This reflects trauma to the 
veteran's upper front teeth.  Service personnel records dated 
January 1973 reveal that the veteran was reduced in rank for 
"inefficiency."  The Board believes that the dental records 
support the veteran's claims of being personally assaulted 
during service while the reduction in rank is evidence of 
behavior changes following the claimed assault.  

Accordingly, there are some records which provide credible 
supporting evidence which corroborate the veteran's claimed 
stressors.  As such, there is a diagnosis of PTSD, credible 
supporting evidence of inservice stressors, and a medical 
opinion providing a nexus.  Accordingly, service connection 
for PTSD is granted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


